           Case 1:19-cv-10697-ADB Document 3 Filed 04/12/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS


BARBARA A. MCNEILL

     Plaintiff,

v.

STEWARD HEALTHCARE SYSTEM
                                                     Civ. A. 1:19-cv-10697
LLC, STEWARD HOLY FAMILY
HOSPITAL, INC., JOSEPH W.
AMBASH, MASSACHUSETTS
NURSES ASSOCIATION, JAMES F.
LAMOND, & RICHARD BOULANGER,

     Defendants


                    CORPORATE DISCLOSURE STATEMENT

        Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and Rule 7.3 of

the Local Rules of the United States District Court for the District of

Massachusetts, Defendants Steward Health Care System LLC and Steward Holy

Family Hospital, Inc., hereby state that Steward Holy Family Hospital, Inc. is

wholly-owned by Steward Health Care System LLC. Steward Health Care System

LLC has no publicly issued stock, nor is it owned by a publicly held corporation.




                                           1
         Case 1:19-cv-10697-ADB Document 3 Filed 04/12/19 Page 2 of 2



                                     Respectfully submitted,

                                     STEWARD HEALTH CARE SYSTEM LLC,
                                     STEWARD HOLY FAMILY HOSPITAL, INC.,
                                     & JOSEPH W. AMBASH,

                                     By their attorney,

                                     /s/ Joshua D. Nadreau
                                     Joshua D. Nadreau (BBO No. 688970)
                                     FISHER & PHILLIPS LLP
                                     200 State Street, 7th Floor
                                     Boston, Massachusetts 02109
                                     T: (617) 722-0044
                                     F: (617) 532-5899
Dated: April 12, 2019                jnadreau@fisherphillips.com


                          CERTIFICATE OF SERVICE

      I, Joshua D. Nadreau, hereby certify that on the date above the foregoing
document was filed electronically. Notice of this filing will be sent by e-mail to all
parties by operation of the Court’s electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing.

                                          /s/ Joshua D. Nadreau
                                          Joshua D. Nadreau




                                          2
